Case 2:19-cv-10701-DDP-E Document 46 Filed 03/09/20 Page 1 of 4 Page ID #:517




  1   Joseph J. Tabacco, Jr. (SBN 75484)
      Email: jtabacco@bermantabacco.com
  2
      Nicole Lavallee (SBN 165755)
  3   Email: nlavallee@bermantabacco.com
      Jeffrey V. Rocha (SBN 304852)
  4
      Email: jrocha@bermantabacco.com
  5   BERMAN TABACCO
      44 Montgomery Street, Suite 650
  6
      San Francisco, CA 94104
  7   Telephone: (415) 433-3200
      Facsimile: (415) 433-6382
  8
  9   Counsel for Movant Green Dot
 10   Institutional Investor Group and
      Proposed Co-Lead Counsel for the Class
 11
 12                        UNITED STATES DISTRICT COURT
 13                      CENTRAL DISTRICT OF CALIFORNIA
 14   ESTEBAN KOFFSMON, on behalf                 No. 2:19-cv-10701-DDP-E
      themselves and all others similarly
 15   situated,
                                                  CLASS ACTION
 16                             Plaintiff,
                                                  DECLARATION OF JEFFREY V.
 17         v.                                    ROCHA IN FURTHER SUPPORT
 18   GREEN DOT CORPORATION,                      OF THE GREEN DOT
      STEVEN W. STREIT and MARK                   INSTITUTIONAL INVESTOR
 19   SHIFKE,                                     GROUP’S MOTION FOR
 20                             Defendants.       APPOINTMENT AS LEAD
                                                  PLAINTIFF AND FOR
 21                                               APPROVAL OF ITS SELECTION
 22                                               OF LEAD COUNSEL

 23                                               Date: March 30, 2020
                                                  Time: 10:00 a.m.
 24                                               Courtroom: 9C, 9th Floor
 25                                               Judge: Hon. Dean D. Pregerson
 26
 27
 28
      [Case No. 2:19-cv-10701-DDP-E] DECLARTION OF JEFFREY V. ROCHA IN FURTHER SUPPORT OF THE
      GREEN DOT INSTITUTIONAL INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD
      PLAINTIFF & FOR APPROVAL OF ITS SELECTION OF LEAD COUNSEL
Case 2:19-cv-10701-DDP-E Document 46 Filed 03/09/20 Page 2 of 4 Page ID #:518




  1         I, Jeffrey V. Rocha, declare under penalty of perjury as follows:
  2         1.     I am an associate in the San Francisco office of Berman Tabacco,
  3   counsel for movants Plymouth County Retirement Association (“Plymouth
  4   County”), Greater Pennsylvania Carpenters’ Pension Fund (“GPCPF”) and Iron
  5   Workers District Council of New England Pension Fund (“New England Iron
  6   Workers”) (collectively the “Green Dot Institutional Investor Group”). I am a
  7   member in good standing of the State Bar of California and admitted to practice
  8   in this District. I submit this Declaration in further support of the Green Dot
  9   Institutional Investor Group’s Motion for Appointment as Lead Plaintiff and
 10   Approval of Its Selection of Counsel as Lead Counsel, and in support of the
 11   Memorandum of Points and Authorities accompanying the Motion.
 12         2.     Attached hereto as Exhibit A is a true and correct copy of the Loss
 13   Analysis of the competing movants in the action.
 14         I declare under penalty of perjury under the laws of the United States that
 15   the foregoing is true and correct.
 16         Executed this 9th day of March, 2020, at San Francisco, California.
 17
 18
                                                     Jeffrey V. Rocha
 19                                                  Jeffrey V. Rocha
 20
 21
 22
 23
 24
 25
 26
 27
 28
      [Case No. 2:19-cv-10701-DDP-E] DECLARTION OF JEFFREY V. ROCHA IN FURTHER SUPPORT OF THE
      GREEN DOT INSTITUTIONAL INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD
      PLAINTIFF & FOR APPROVAL OF ITS SELECTION OF LEAD COUNSEL                               1
Case 2:19-cv-10701-DDP-E Document 46 Filed 03/09/20 Page 3 of 4 Page ID #:519




  1                             CERTIFICATE OF SERVICE
  2         I hereby certify that on March 9, 2020, I authorized the electronic filing of
  3   the foregoing with the Clerk of the Court using the CM/ECF system which will
  4   send notification of such filing to all registered users via the e-mail addresses on
  5   the court’s Electronic Mail Notice List, and I hereby certify that I caused the
  6   mailing of the foregoing via the United States Postal Service to the non-CM/ECF
  7   participants indicated on the court’s Manual Notice List.
  8
  9                                                  Jeffrey V. Rocha
 10                                                  Jeffrey V. Rocha

 11                                            Nicole Lavallee
 12                                            Joseph J. Tabacco, Jr.
                                               BERMAN TABACCO
 13                                            44 Montgomery Street, Suite 650
 14                                            San Francisco, CA 94104
                                               Telephone: (415) 433-3200
 15                                            Facsimile: (415) 433-6382
 16                                            Email: jtabacco@bermantabacco.com
                                                      nlavallee@bermantabacco.com
 17                                                   jrocha@bermantabacco.com
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      [Case No. 2:19-cv-10701-DDP-E] DECLARTION OF JEFFREY V. ROCHA IN FURTHER SUPPORT OF THE
      GREEN DOT INSTITUTIONAL INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD
      PLAINTIFF & FOR APPROVAL OF ITS SELECTION OF LEAD COUNSEL
Case 2:19-cv-10701-DDP-E Document 46 Filed 03/09/20 Page 4 of 4 Page ID #:520




  1                                            Christopher J. Keller
                                               Eric J. Belfi
  2                                            Francis P. McConville
  3                                            LABATON SUCHAROW LLP
                                               140 Broadway
  4                                            New York, NY 10005
  5                                            Telephone: (212) 907-0700
                                               Facsimile: (212) 818-0477
  6                                            Email: ckeller@labaton.com
  7                                                    ebelfi@labaton.com
                                                       fmcconville@labaton.com
  8
  9                                            Counsel for Movant Green Dot
                                               Institutional Investor Group and
 10                                            Proposed Co-Lead Counsel for the Class
 11
                                               Guillaume Buell
 12                                            THORNTON LAW FIRM LLP
 13                                            One Lincoln Street
                                               Boston, MA 02111
 14                                            Telephone: (617) 720-1333
 15                                            Facsimile: (617) 720-2445
                                               Email: gbuell@tenlaw.com
 16
 17                                            Additional Counsel for Movant Green Dot
                                               Institutional Investor Group
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      [Case No. 2:19-cv-10701-DDP-E] DECLARTION OF JEFFREY V. ROCHA IN FURTHER SUPPORT OF THE
      GREEN DOT INSTITUTIONAL INVESTOR GROUP’S MOTION FOR APPOINTMENT AS LEAD
      PLAINTIFF & FOR APPROVAL OF ITS SELECTION OF LEAD COUNSEL
